Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 1 of 8

United States District Court for the
District of Massachusetts
March 1, 2021
Case Number 4:20-cv-40148-DHH

Brooks v. D’Errico et al

Objection to Motion to Dismiss Filed by Walden Security

Now comes Andrea Brooks, the Plaintiff in this case.

| object to the Motion to Dismiss filed by Walden Security. | will respond in
detail to the Motion and the Memorandum filed by Walden Security (the
Defendant).

My Objection to the Motion
ls | was in fact a participant in multiple courtroom hearings in New
Hampshire Family Court in Merrimack, New Hampshire.

lI. lam claiming that Walden Security is responsible for:

i Negligent infliction of emotional distress
2. Intentional infliction of emotional distress
Es Negligent failure to protect

4, Deprivation of rights

5. Discrimination
II. Negligent Infliction of Emotional Distress:
1. Negligence - Walden Security was negligent in their
duty to ensure the safety of everyone in the courthouse. Walden Security had

knowledge of the contentious proceedings in my case yet there was no

1 of &
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 2 of 8

security officer present on the second floor of the courthouse when William
D'Errico Jr assaulted my son and me on September 5, 2019.

2. Emotional Distress - My son and | suffered emotional
distress as a result of Walden Security's negligent failure to keep us safe while
we were in the Merrimack New Hampshire Courthouse. | was sweating and
visibly shaken up after the incident on September 5, 2019. William D'Errico Ir
had to be removed from the second floor area and | did my best to reassure
my son that he would be okay.

3. Causation - The fact that the Defendant was not
present on the second floor was the cause of my emotional distress. The
Defendant had a duty to protect everyone in the courthouse but that duty
was breached.

4. Physical harm manifested by objective
symptomatology - | don’t know what this means.

5. A reasonable person would have suffered emotional
distress under the circumstances of this case.

IV. Intentional infliction of Emotional Distress

1. The Defendant knew that their actions would cause
emotional distress. The Defendant stood over me menacingly with the
intention of intimidating me into silence. The Defendant was a willing

participant in violating my rights.

2. The Defendant's conduct was extreme and
outrageous.

3. The Defendant's conduct caused me emotional
distress.

4. The emotional distress that | suffered was severe. |

documented my emotional distress when | participated in treatment for Post
Traumatic Stress Disorder (PTSD).
V. Negligent Failure to Protect
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 3 of 8

1. Duty - The Defendant had a duty to protect my son
and me.

2. Breach - The Defendant breached that duty.

3. Causation - The Defendant could have prevented the
harm that was done to my son and me.

4, Damages under New Hampshire law - Based on the
failure the protect, | am entitled to damages under New Hampshire law (RSA
507:7)

VI. 42 USC 1986 Failure to Prevent Conspiracy...

1. The Defendant had knowledge of the conspiratorial
wrongs. The Defendant conspired with the Judicial Defendants to deprive me
of my rights.

2. The Defendant had power to prevent or to aid in
preventing the conspiracy to deprive me of my rights. The Defendants could
have chosen not to participate in this wrongdoing.

3. Instead of preventing the wrongdoing, the Defendant
actually participated in the conspiracy to deprive me of my rights.

4. The conspiracy to deprive me of my rights was carried

out by all of the defendants in this case.

5. The wrongful acts could have been prevented.
VII = 42 USC 1983
1. Several rights secured by the Constitution or laws of

the United States were violated including but not limited to:
a. Thirteenth Amendment
b. Trafficking Victims Protection Act
Cc. Fourteenth Amendment
2. The violation was committed by people who were

acting under the color of state law.
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 4 of 8

My Response to the Memorandum of Law
Walden Security's Motion should be DENIED because | did state a claim
upon which relief can be granted.
The Defendant seems to have an issue with the lack of detail in my
initial Complaint. | did my best to convey the facts in a concise manner as
instructed. | am eager to provide more detail regarding this situation as the

case proceeds.

My Response to Factual Background and Procedural History
The Defendant is confirming that they are the contract security
company that was providing security services at the courthouse in
Merrimack, New Hampshire in 2019.
The Defendant goes on to clearly and concisely summarize my claim
against them which includes:
e negligent infliction of emotional distress
® intentional infliction of emotional distress
e negligent failure to protect
e deprivation of rights
e discrimination (based on perceived race)
The Defendant also includes some of the facts that | alleged in my
initial Complaint to support my “myriad” of claims:
e “Walden Security failed to protect her and her son from an
assault perpetuated by D’Errico at the courthouse”
e “Walden Security was not present on the second floor of the
courthouse while D’Errico was assaulting her and her son”
e “an unnamed Walden Security employee repeatedly tried to
silence me during hearings”
e “the white security officer chose to treat the only nonwhite

person like a criminal”
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 5 of 8

My response to Legal Standard
This section includes a fancy explanation for how this Court should
assess whether or not to dismiss my case but my response is simple. This case
should not be dismissed because my initial Complaint does in fact allege a
“plausible entitlement to relief.” Relief can and should be granted by this

Court.

My Response to Argument

A. Statement of Claim for Negligent Infliction of Emotional Distress

The Defendant is arguing that | did not include enough detail to prove
specific injuries. The instructions for filing the initial Complaint guided me to
briefly describe the issue. | was not supposed to make legal arguments in my
initial Complaint. | did include the docket number for the Order of Protection
that was granted in 2019 following the incident at the Merrimack, NH
courthouse. The Defendant failed to keep my son and me safe when we were
at the courthouse. Due to the negligence of the Defendant, William D'Errico
Jr was able to be physically aggressive and intimidating toward my son and
me in the courthouse. The Defendant breached their duty to protect us.

My claim for negligent infliction of emotional distress should not be
dismissed because | made a valid claim and proof will be provided in

Discovery.

B. Statement of Claim for Intentional Infliction of Emotional Distress

I think the Defendant is attempting to downplay the severity of the
distress | suffered. That is heartless. The Defendant played an important role
in this case. The Defendant is responsible for Intentional Infliction of
Emotional Distress because the Defendant participated in the conspiracy to

violate my rights by intentionally failing to protect my son and me. The
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 6 of 8

Defendant also willfully attempted to intimidate me and silence me on
multiple occasions at the courthouse in Merrimack, New Hampshire.

My claim for intentional infliction of emotional distress should not be
dismissed because | stated a valid claim and proof will be provided in

Discovery.

C. Statement of Claim for Negligent Failure to Protect

The Defendant had a duty to protect everyone in the courthouse in
Merrimack, New Hampshire therefore, the Defendant had a duty to protect
me when | was at the courthouse. The defendant breached that duty which
caused the distress | suffered.

My claim for negligent failure to protect should not be dismissed

because | stated a valid claim and proof will be provided in Discovery.

D. Section 1986 claim

The Defendant was aware of the conspiracy to deprive me of my rights.
It was apparent to me that the Defendant was a co conspirator because the
Defendant took measures to intimidate me. Not only did the Defendant fail to
protect me from the conspiracy, the Defendant actually participated in
bullying me at the courthouse. The video surveillance from the courthouse
has evidence that supports this claim.

My section 1986 claim should not be dismissed because | stated a valid

claim and proof will be provided in Discovery.

E. Section 1983 claim
A cause of action exists based upon the deprivation of my civil rights.
The Defendant was working as a security guard for the courthouse and was

acting under color of law, using the authority of the state to deprive me of my
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 7 of 8

federally protected rights. | believe | did provide sufficient facts in my initial

Complaint to support this claim.

(a) First Amendment deprivation and Discrimination

The Defendant tried to silence me during court hearings when | had
the Constitutionally protected Right to speak. Courtroom surveillance videos
have proof of this happening.

Racial discrimination is simple to prove in this case. | am the only
nonwhite person in this case. | am also the person that all of the defendants
exploited and deprived of rights. lt doesn’t matter if they did this to me
because of my perceived race. The relevant fact is that | am a nonwhite citizen
who was deprived of rights that are enjoyed by white citizens. | was deprived
of those rights by a group of white people in positions of power.

1. | ama member of a protected class. | am a dark skinned,
black hispanic woman. My ancestry is both African and Indigenous to Central
America. | am perceived to be a black person.

2. | was engaged in conduct that was protected by the
statutes; and

3. | was treated less favorably than the white people involved
in the case. The Defendant did not attempt to intimitate William D’Errico Jr

the way they did to me. We should have been treated equally.

(b) Deprivations were committed under the color of law

The Defendant was working as a security guard for the courthouse and
was acting under color of law, using the authority of the state to deprive me
of my federally protected rights. | believe | did provide sufficient facts in my

initial Complaint to support this claim.

a. Public Function Test
Case 4:20-cv-40148-TSH Document 55 Filed 03/04/21 Page 8 of 8

| disagree with the argument the Defendant made. | believe the
unnamed Walden Security employee was acting under the color of state law
and passed the public function test. Courthouse security officers are

generally regarded in the same way police officers are.

b. State-Compulsion Test
| believe Walden Security was operating under the color of state
law at the direction of the state. Therefore this satisfies the state-compulsion
test.
Cc. Nexus between Walden Security and the state
The nexus between Walden Security and the state is obvious and
apparent. Walden Security was contracted by the state to act on behalf of the
state. The unnamed Walden Security employee was a state actor because he
was hired by the company that was contracted by the state to act on behalf of

the state. The connection is obvious.

Conclusion
lam requesting that this court DENY the Motion to Dismiss filed by
Walden Security.

LP (eee Se) Macch 4f 219)

Andrea Brooks
96 Old County Road
Winchendon, MA 01475
